Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     			           Claims Allowed
	Claims 1-6 are allowed.

    Reasons For Allowance
	The following is an Examiner's Statement of Reasons for Allowance: 

The prior art fails to teach a combination of all the claimed features as present in independent claim 1, which include two protective covers, each protective cover including an upper shield portion, wherein one first pivot shaft is pivotally connected to a fastening hole, the upper shield portion has a first side edge and a second side edge adjacent to each other, a side shield portion is disposed on the second side edge, the side shield portion has one second pivot shaft, and the first side edge, the second side edge and the side shield portion are operatively adjacent to or separated from an inner side of the frame and an inner side of the temple; and two guiding members, each guiding member provided on an outer side of each track and including a fastening slot, wherein the fastening slot is pivotally connected to the second pivot shaft, wherein when each of the two temples is in a deployed position, the upper shield portion and the side shield portion are adjacent to the inner side of the frame and the inner side of the temple, and wherein when each of the two temples is in a folded position, the upper . 

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571)272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

4/21				   		         /Hung X Dang/
					      Primary Examiner Art Unit 2872